Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 10/26/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 8/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
Regarding claim 1, line 9, it appears that “signa lof” should be -- signal of --  .
Regarding claim 1, line 15, it appears that “chage” should be – charge -- .

Regarding claim 1, line 36, it appears that “additional” should be – additional -- .
Regarding claim 2, line 4, it appears that “characterized” should be – characterized -- .
Regarding claim 3, lines 6, it appears that “generated” should be – generated-- .
Regarding claim 3, line 37, it appears that “An” should be – and -- .
Regarding claim 3, line 24,   " the zero starting time”  .  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, lines 8-9, “ the extreme value”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, line 10, “the curve”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, line 11, “the electrical noise variable “. There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, lines 37-38, claim a reference instrument.
	The applicant claimed features lacks proper written description because a person of ordinary skill art would not reasonably recognize what a reference instrument is. The disclosure is devoid of any structure of the reference instrument and how it performs the claimed limitations. The applicant does not reasonably disclose sufficient details or structure for the reference instrument used for the measurement of the noise signal.
	Claims 2-9 are rejected for being dependent on rejected base claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the digital bank" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 are rejected for being rejected on base claim.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
characterized in that the stage of generating at least one electrical noise signal comprises: a first sub-stage (9) for generating a primary digital noise signal from an arbitrary function generator (9a) or from a database of digital noise files (9b), a second sub-stage (11) for data preparation in amplitude and scaling of the primary digital noise signal, in the corresponding proportion during the same time period as the PD pulse test series, obtaining a prepared digital signal, a third sub-stage (12) to convert the prepared digital noise signal to analog continuous noise (12) during the same time period as the one of the PD pulse testing series, by means of using an additional D/A converter, the measurement (13) of the noise signal using a reference instrument, and in the event that the measured amplitude does not correspond to the one of the evaluation and qualification test, it is fed back by readjusting the scaling of the prepared digital signal as claimed in combination with all other limitations of claim 1.

The best prior art of record:

Hu et al. does not teach the limitations above.

Tang, (CN 206892260 U) teach providing a phase tracking device of partial discharge tester model. The utility model comprises a phase acquisition module and a phase correction module, the phase acquisition module 0 time comparing with the phase correction module 0 time.
Tang does not teach the limitations above.

Wang et al. (CN 101706563 A) teach The invention claims a calibration system for checking local discharge test equipment, including a device to be tested, and a digital calibrator and a test control computer of the local discharge test equipment connected with the device to be tested respectively, wherein the output end of the digital calibrator of the local discharge test equipment is connected with the test control computer; the test control computer is for analyzing, calculating and comparing the collected waveform and measured data values with the standard values output by the digital calibrator to obtain the error between the measured value and standard value and output the error value, measured value and standard value to a data output device to further calibrate the local discharge test equipment.
Wang et al. does not teach the limitations above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858